Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see p. 8, filed 10 May 2021, with respect to the title and the abstract have been fully considered and are persuasive.  The objectio of 19 February 2021 have been withdrawn. 

Applicant's arguments filed 1 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "EDID selection 111 is generated ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner asserts that although the EDID selection process of LU may be user-initiated, there is no indication in the instantly-recited claims that the ‘display mode of a display device’ is determined by a user or by automated or computational means. The Examiner asserts that LU teaches the reading/recognizing of an EDID address regardless of whether a user chooses a particular display device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. PG-PUB 2018/0047132 A1, 'LU').
Regarding independent claim 6, LU discloses a control method of a display device, the display device comprising a memory device, the memory device comprising a memory array comprising a plurality of sub-arrays (LU; FIG. 1; ¶ 0023; “The address controller 106 is connected to the first memory 104 and the second memory 105. … each of the first memory [‘sub-array’] 104 and the second memory [‘sub-array’] 105 [‘memory array’] is an electrically-erasable programmable read-only memory (EEPROM) [‘memory device’]. … the display system 100 … includes a display device 108 for displaying video or images.”), each sub-array storing extended display identification data (LU; ABSTRACT; “A display controller includes a first memory, a second memory and an address controller. The first memory [first ‘sub-array’] stores first extended display identification data (EDID). The second memory [second ‘sub-array’] stores second EDID [‘plurality of sub-arrays, each sub-array storing extended display identification data’]. The address controller sets a predetermined address to one of the first memory and the second memory. The memory set with the predetermined address allows a source device to read the corresponding EDID.”), the control method comprising: 
receiving an identification data request from a host device (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and
determining whether to perform an identification data access process according to the identification data request (LU; ¶ 0010; “A method for providing EDID is provided. The method includes: providing … SRAM including a plurality of address intervals each storing one set of EDID; and selecting one of the address intervals and reading the corresponding EDID [‘perform an identification data access process’] from the selected address interval according to an EDID selection instruction [‘according to the identification data request’].”);
determining a target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and providing memory address information including a memory address of the target sub-array (LU; FIG. 1; ¶ 0024; “The first memory 104 [‘sub-array’] stores first … (EDID), to be referred to as EDID 1. The second memory 105 stores second EDID, to be referred to as EDID 2 [‘sub-array’]. The EDID includes data associated with the resolution and playback frequency of a display device. When the display device is to play video, the source device 102 needs to first obtain the EDID in order to provide appropriate video data. … the display controller 101 needs capabilities of supporting different resolutions and different playback frequencies [‘according to a display mode of the display device’], and so the display controller 101 needs to provide multiple sets of EDID for the source device 102 to read. … the MCU 107 may provide the correct EDID through the address controller 106 [‘determining a target sub-array from the plurality of sub-arrays of the memory array’] for the source device 102 to read. … an EDID selection instruction 111 is generated … and the MCU 107 sets a predetermined address with a predetermined definition to the corresponding memory through the address controller 106 [‘providing memory address information including a memory address of the target sub-array’] according to the EDID selection instruction 111.”); and

    PNG
    media_image1.png
    311
    342
    media_image1.png
    Greyscale

The first embodiment of LU does not explicitly or completely disclose reading extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process, which the second embodiment of LU explicitly discloses (LU; FIG. 3; ¶ 0027; “FIG. 3 shows … a display device according to another embodiment. … the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reading extended display identification data stored in the target sub-array’].”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the control method of a display device of the first embodiment of LU with the reading extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process of the second embodiment of LU. The motivation for this modification could have been to disclose the possibility of many stores within a memory array to each contain an arbitrary number of EDIDs in order to accommodate a plurality of display types, and further to disclose a method for correctly identifying the particular EEPROM containing the correct EDID at any given time.
Independent claim 1 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 1.
Regarding claim 1, LU discloses a display device, comprising: a memory device (LU; FIG. 1; ¶ 0023; “The address controller 106 is connected to the first memory 104 and the second memory 105. … each of the first memory [‘sub-array’] 104 and the second memory [‘sub-array’] 105 [‘memory array’] is an electrically-erasable programmable read-only memory (EEPROM) [‘memory device’]. … the display system 100 … includes a display device 108 for displaying video or images.”), comprising: 
a memory array comprising a plurality of sub-arrays (LU; FIG. 1; ¶ 0023) and each sub-array storing extended display identification data (LU; FIGS. 1, 3; ABSTRACT); 
an input/output logic circuit (LU; FIG. 2A, ‘input/output (GPIO) port 201) configured to receive an identification data request from a host device (LU; FIG. 1, ‘source device 102’) and determine whether to perform an identification data access process according to the identification data request (LU; ¶ 0025; “Each of the EEPROMs includes three inputs E0, E1 and E2. For one EEPROM, EDID stored in this EEPROM is the right one when the three inputs of the EEPROM are at a low level (0). … if the MCU 107 transits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). Thus, the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”); and 
a controller (LU; FIG. 1; ¶ 0024; “… the microcontroller unit (MCU) 107 may provide the correct EDID through the address controller 106 for the source device 102 to read.”) configured to determine a target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and provide memory address information including a memory address of the target sub-array (LU; FIG. 1; ¶ 0024); and
a control logic circuit configured to read extended display identification data (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’] transmits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). … the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”) stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process (LU; FIG. 3; ¶ 0027; “… the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reading extended display identification data stored in the target sub-array’].”).
Independent claim 10 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 10.
Regarding claim 10, LU 
a host device configured to transmit an identification data request (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and 
a display device, comprising:
a memory device (LU; FIG. 1, ‘memory 104/105’; ¶ 0023), comprising: 
a memory array … ([limitation repeated verbatim in claim 1.])  (LU; FIGS. 1, 3; ABSTRACT); 
an input/output logic circuit … ([limitation repeated almost verbatim in claim 1.])  (LU; FIG. 2A, ‘input/output (GPIO) port 201); and
a control logic circuit … ([limitation repeated verbatim in claim 1.])  (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’]); and 
a controller configured to determine the target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and provide the memory address information including the memory address of the target sub-array to the control logic circuit (LU; FIG. 1; ¶ 0024; “… the MCU 107 … provides the correct EDID through the address controller 106 for the source device 102 to read. For example, an EDID selection instruction 111 is generated after the user inputs the selection, and the MCU 107 sets a predetermined address with a predetermined definition to the corresponding memory through the address controller 106 according to the EDID selection instruction 111.”), such that the control logic circuit reads the extended display identification data (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’] transmits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first … (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). … the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”) stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address 10information including the memory address of the target sub-array (LU; FIG. 3; ¶ 0027; “… the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reads the EDID stored in the target sub-array’].”
Regarding claim 2 and claim 7, LU discloses the display device of claim 1 and the control method of claim 6, wherein the identification data request comprises a device selection address, wherein the step of determining whether to perform the identification data access process according to the identification data request comprising: 
comparing the device selection address of the identification data request with a device address of the memory device (LU; FIG. 4; ¶ 0028; “… the MCU 107 obtains the first extended display identification data EDID 1 and the second extended display identification data EDID 2, and stores the EDID 1 and the EDID 2 to the first address interval and the second address interval of the SRAM 402, respectively. The MCU 107 receives the EDID selection instruction 111, and outputs an address selection instruction. The address controller 106 receives the address selection instruction, and selects the corresponding EDID from one of the first address interval and the second address interval [‘comparing the device selection address’]. When the user selects the EDID 1, the address controller 401 provides the EDID 1 stored at the first address interval to the source device 102. When the user selects the EDID 2, the address controller 401 provides the EDID 2 stored at the second address interval to the source device 102.”); and 
determining to perform the identification data access process when the device selection address of the identification data request matches the device address of the memory device (LU; ¶ 0010; “A method for providing EDID is provided. [which] includes: providing … SRAM including a plurality of address intervals each storing one set of EDID; and selecting one of the address intervals and reading the corresponding EDID [‘perform an identification data access process’] from the selected address interval according to an EDID selection instruction [‘according to the identification data request’].”).
Regarding claim 3 and claim 8, LU discloses the display device of claim 1 and the control method of claim 6, wherein the steps of determining the target sub-array from the plurality of sub-arrays of the memory array according to the display mode of the display device and providing memory address information including the memory address of the target sub-array and reading the extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information in response to determining to perform the identification data access comprising: 

    PNG
    media_image2.png
    375
    671
    media_image2.png
    Greyscale

in response to determining to perform the identification data access process,
when the display device operates in a first display mode (LU; FIG. 1; ¶ 0024; “When the display device is to play video, the source device 102 needs to first obtain the EDID in order to provide appropriate video data. … the display controller 101 needs capabilities of supporting different resolutions and different playback frequencies, and so the display controller 101 needs to provide multiple sets of EDID for the source device 102 to read.”; [The Examiner asserts that LU is teaching that the display controller must account for different ‘display modes’ according to differences in resolution and frame-rate, which correspond to respective EDIDs.]), determining a first sub-array of the plurality of sub-arrays as the target sub-array and providing the memory address information including a memory address of the firs5t sub-array and reading the extended display identification data stored in the first sub-array of the memory array according to the memory address information including the memory address of the first sub-array (LU; FIG. 7; ¶ 0031; “FIG. 7 shows a flowchart of a method for providing EDID. … First, an SRAM is provided (step S701). The SRAM includes a plurality of address intervals [‘plurality of sub-arrays’], each storing one set of EDID [‘first sub-array’]. Next, one of the address intervals is selected according to an EDID selection [‘providing the memory address information including a memory address of the firs5t sub-array’], and the corresponding EDID is read from the selected address interval [‘reading the extended display identification data’]. …”); and
when the display device operates in second display mode, determining a second sub-array of the plurality of sub-arrays as the target sub-array and providin10g the memory address information including a memory address of the second sub-array and reading the extended display identification data stored in the second sub-array the memory array according to the memory address information including the memory address of the second sub-array ([The Examiner recognizes that this ‘second display mode … determining a second sub-array…’ is essentially the same operation as the ‘first display mode’, with a different EDID and memory address. Therefore, the immediately above teachings apply.]).
Regarding claim 4 and claim 9, LU discloses the display device of claim 1 and the control method of claim 6, wherein the memory device is an electrically erasable programmable read only memory (LU; FIG. 3; ¶ 0009; “A method for providing EDID … includes providing a plurality of memories, storing one set of EDID into each of the memories, and setting an address of one of the memories as a slave address of an electrically-erasable programmable read-only memory (EEPROM) defined in an inter-integrated circuit (I2C) bus protocol.” ¶ 0023; “… each of the first memory 104 and the second memory 105 is an electrically-erasable programmable read-only memory (EEPROM).”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619